United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1996
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Derrick Alvin Givens

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                             Submitted: January 19, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Derrick Givens appeals after he pleaded guilty to a drug offense, and the district
court1 imposed a sentence of imprisonment below the advisory sentencing guidelines

      1
        The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
range. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of
Givens’s sentence and the special conditions of his supervised release.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). We further conclude that the court did not plainly err
in imposing the unobjected-to special conditions of supervised release. See United
States v. Winston, 850 F.3d 377, 379-80 (8th Cir. 2017) (applying plain-error review
to objections to a special condition of supervised release that the defendant failed to
raise before the district court); 18 U.S.C. § 3583(d) (setting forth general criteria for
special conditions of supervised release).

      In addition, having independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                           -2-